DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2021 has been entered.

Response to Amendment
Applicant’s response, filed 25 March 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
John Noh (Reg. No. 72, 611) on 26 May 2021.
The application has been amended (emphasized) as follows: 

Claim 1. (Currently Amended) A method for generating a location tag for a piece of visual data using deep learning, the method comprising:
receiving the piece of visual data, wherein each received piece of visual data is validated for veracity; 
determining, by a user, whether the received piece of visual data includes a location tag; 
as a result of the received piece of visual data failing to include a location tag, analyzing the received piece of visual data using a neural network, wherein the neural network is built by receiving a plurality of training visual data, wherein a piece of digitally altered visual data is identified, wherein the identified piece of digitally altered visual data is removed from the received plurality of training visual data, wherein the neural network is de-serialized to pass an increased amount of new piece of visual data into the neural network programmatically, wherein the training visual data comprises a plurality of prior visual data, each prior visual data including a respective prior location tag as a result of a respective computer determined location tag being correlated with a respective manually entered location tag, the respective prior location tag including a time stamp and a date stamp, the respective prior location tag further including information related to weather;
retrieving a location for the analyzed piece of visual data from the neural network, wherein, based on the respective prior location tag, computer generated data associated with weather [[ included in the information related to weather, computer generated data associated with time of day [[ included in the time stamp and computer generated data associated with date [[ included in the date stamp is utilized to confirm a genuineness of the analyzed piece of visual data, wherein the 
generating the plurality of metadata for the retrieved location associated with the analyzed piece of visual data, wherein the generated plurality of metadata includes the location tag. 

Claim 8. (Currently Amended) A computer system for generating a location tag for a piece of visual data using deep learning, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: 
receiving the piece of visual data, wherein each received piece of visual data is validated for veracity; 
determining, by a user, whether the received piece of visual data includes a location tag; 
as a result of the received piece of visual data failing to include a location tag, analyzing the received piece of visual data using a neural network, wherein the neural network is built by receiving a plurality of training visual data, wherein a piece of digitally altered visual data is identified, wherein the identified piece of digitally altered visual data is removed from the received plurality of training visual data, wherein the neural network is de-serialized to pass an increased amount of new piece of visual data into the neural network programmatically, wherein the training visual data comprises a plurality of 
retrieving a location for the analyzed piece of visual data from the neural network, wherein, based on the respective prior location tag, computer generated data associated with weather [[ included in the information related to weather, computer generated data associated with time of day [[ included in the time stamp and computer generated data associated with date [[ included in the date stamp is utilized to confirm a genuineness of the analyzed piece of visual data, wherein the genuineness of the analyzed piece of visual data includes a determination on the accuracy of the retrieved location associated with the analyzed piece of visual data, wherein in response to a determination that the retrieved location fails to correspond with the retrieved plurality of training visual data and the analyzed piece of visual data lacks genuineness, failing to generate a plurality of metadata for a location for the analyzed piece of visual data; and 
generating the plurality of metadata for the retrieved location associated with the analyzed piece of visual data, wherein the generated plurality of metadata includes the location tag.

Claim 15. (Currently Amended) A computer program product for generating a location tag for a piece of visual data using deep learning, comprising: 
one or more computer-readable storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor, the program instructions comprising: 
program instructions to receive the piece of visual data, wherein each received piece of visual data is validated for veracity; 

program instructions as a result of the received piece of visual data failing to include a location tag, analyzing the received piece of visual data using neural network, wherein the neural network is built by receiving a plurality of training visual data, wherein a piece of digitally altered visual data is identified, wherein the identified piece of digitally altered visual data is removed from the received plurality of training visual data, wherein the neural network is de- serialized to pass an increased amount of new piece of visual data into the neural network programmatically, wherein the training visual data comprises a plurality of prior visual data, each prior visual data including a respective prior location tag as a result of respective computer determined location tag being correlated with a respective manually entered location tag, the respective prior location tag including a time stamp and a date stamp, the respective prior location tag further including information related to weather; 
program instructions to retrieve a location for the analyzed piece of visual data from the neural network, wherein, based on the respective prior location tag, computer generated data associated with weather [[ included in the information related to weather, computer generated data associated with time of day [[ included in the time stamp and computer generated data associated with date [[ included in the date stamp is utilized to confirm a genuineness of the analyzed piece of visual data, wherein the genuineness of the analyzed piece of visual data includes a determination on the accuracy of the retrieved location associated with the analyzed piece of visual data, wherein in response to a determination that the retrieved location fails to correspond with the retrieved plurality of training visual data and the analyzed piece of visual data lacks genuineness, failing to generate a plurality of metadata for a location for the analyzed piece of visual data; and 
.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter of the amended independent claims 1, 8, and 15, the prior art of record, alone or in combination fails to fairly teach or suggest the respective claim subject matter:
“as a result of the received piece of visual data failing to include a location tag, analyzing the received piece of visual data using a neural network, wherein the neural network is built by receiving a plurality of training visual data, wherein a piece of digitally altered visual data is identified, wherein the identified piece of digitally altered visual data is removed from the received plurality of training visual data … wherein the training visual data comprises a plurality of prior visual data, each prior visual data including a respective prior location tag as a result of a respective computer determined location tag being correlated with a respective manually entered location tag, the respective prior location tag including a time stamp and a date stamp, the respective prior location tag further including information related to weather;
retrieving a location for the analyzed piece of visual data from the neural network, wherein, based on the respective prior location tag, computer generated data associated with weather included in the information related to weather, computer generated data associated with time of day included in the time stamp and computer generated data associated with date included in the date stamp is utilized to confirm a genuineness of the analyzed piece of visual data”.

(see Miranda Fig. 3, [0028], [0035]-[0040], [0051]; see Weyand sect. 3 Image Geolocation with CNNs), where the CNN was trained upon mined images with geolocation data (Weyand sect. 3 Image Geolocation with CNNs), where images may include any type of metadata for the training images (see Lin [0036]-[0038]), furthermore, weather/temperature information at the time/location which the image was captured and writing the weather/temperature data back to the photo, automatic tags generated from each process may be stored in the same storage location (see Miranda [0041]), and that the results for image classification may be normalized to represent a best fit for the classification, where a higher number signifies a higher likelihood of being correctly classified, and a threshold may be used to assign a label to the identified objection (see Miranda [0028]). Previously applied Jacobs is relied upon to teach in a pertinent method for geolocating static images by correlating principal component coefficients derived from static images with satellite images representing the weather at particular time/date and locations to generate an estimated location for the static image (see Jacobs Fig. 4(b), sect. 4.1 Absolute Camera Localization, and sect. 4.2 Relative Camera Localization). 
The applied combined teachings of Miranda, Weyand, Lin, Wu, and Jacobs suggests to one of ordinary skill in the art for determining a correlation between the imaged weather patterns of the image with the geolocation classification with weather pattern of images of known similar locations estimated from satellite imagery, the correlation representing a likelihood of a correct classification, where the location tags are assigned to the images if the corresponding likelihoods of correct classification are above a threshold. 
While the combination of cited prior art teachings suggests the use of weather, time of day, and date data to determine a likelihood of a correct classification, the combination of cited prior art 
Thus, the combination of the cited prior art fails to fairly suggest to one of ordinary skill in the art, alone or in combination, that the training visual data comprises a plurality of prior visual data, each prior visual data including a respective prior location tag as a result of a respective computer determined location tag being correlated with a respective manually entered location tag, the respective prior location tag including a time stamp and a date stamp, the respective prior location tag further including information related to weather, and that retrieving a location for the analyzed piece of visual data from the neural network, wherein, based on the respective prior location tag, computer generated data associated with weather included in the information related to weather, computer generated data associated with time of day included in the time stamp and computer generated data associated with date included in the date stamp is utilized to confirm a genuineness of the analyzed piece of visual data. 

Further search and consideration of the prior art failed to yield a fair teaching for the amended claim subject matter.
Zawada et al. (US 2018/0192265) is pertinent in teaching neural network that uses a labeled dataset to train the parameters of the neural network, where the labeled dataset includes information regarding different locations, time of day and weather, and the date (see Zawada [0047]). While, Zawada suggests the use of a labeled dataset including information regarding different locations, time of day and weather, and the date, Zawada fails to fairly teach or suggest, alone or in combination, that the labeled dataset is utilized to confirm a genuineness of the analyzed piece of visual data.
Workman et al. (“Wide Area Image Geolocalization with Aerial Reference Imagery”) is pertinent in teaching the use of deep convolutional neural networks to perform cross-view image geolocalization, (see Workman Abstract, sect. 3 Cross-View Training for Aerial Image Feature Extraction, and sect. 4. Application to Cross-View Localization). While Workman suggests the use of features extracted from aerial images to train a neural network to estimate a geolocation of a query image, Workman fails to fairly teach or suggest, alone or in combination, that the computer generated data associated with weather, time of day, and date, included in respective prior location tag data of a training visual data is utilized to confirm a genuineness of the analyzed piece of visual data.
Sunkavalli et al. (“What do color changes reveal about an outdoor scene?”) is pertinent in teaching the use of a color changes corresponding to variations in daylight of an image to perform camera geo-location (see Sunkavalli Abstract, and sect. 4. Implications for machine vision, Scene geometry and camera geo-location). However, Sunkavalli fails to fairly teach or suggest, alone or in combination, that the computer generated data associated with weather, time of day, and date, included in respective prior location tag data of a training visual data is utilized to confirm a genuineness of the analyzed piece of visual data.

Regarding claims 2-7, 9-14, and 16-20, they are dependent claims of independent claims 1, 8, and 15, which incorporate the allowable subject matter of the independent claims they depend from, and are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661